Citation Nr: 1210101	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  09-12 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel



INTRODUCTION

The Veteran served on active duty from December 1958 to November 1960.  He died in December 2002.   The appellant is his surviving spouse.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2005 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record reflects that the appellant submitted additional evidence (i.e., numerous lay statements regarding the Veteran's mental health) pertinent to the appeal in conjunction with her July 2011 Travel Board Hearing.  The hearing transcript shows that she specifically indicated that she wanted the RO to initially consider such evidence.  (Transcript (T.) at page (pg.) 15-18.)   Therefore, the Board finds that the claim must be remanded to the AOJ for initial consideration of the additional evidence.  See 38 C.F.R. § 20.1304(c) (2011). 

Accordingly, the case is REMANDED for the following action:

The AOJ must consider all additional evidence of record received since issuance of the February 2009 Statement of the Case, and readjudicate the issue on appeal.  If the benefit sought remains denied, the RO should issue a supplemental statement of the case and afford the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as warranted. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


